         Case 1:20-cv-00211-TNM Document 52 Filed 06/25/20 Page 1 of 5




                                          Index

                                     Joint Appendix

                          Genus Lifesciences, Inc. v. Azar et al.

                           Case No. 1:20-cv-211-TNM (D.D.C.)

Page                         Description                        Date      Bates Number
                              I. Documents Relating to Goprelto
 JA-7     Letter re PIND 118527 Meeting Request-Written 2013-08-20       FDA000007-21
          Responses
JA-22     Letter from Bob Rappaporton IND 118527            2014-06-25   FDA000029-32
          Advising and Requesting Information
JA-26     Pre-NDA Meeting Minutes IND 118527                2015-07-14   FDA000193-226
JA-60     Letter re Meeting Minutes for IND 118527 Jul      2015-08-14   FDA000227-259
          14, 2015 Meeting
JA-93     Letter Advising Receipt of NDA                    2016-11-29   FDA000361-363
JA-96     Email from Diana Walker to Melissa Goodhead       2017-01-05   FDA000374-375
          re NDA 209963 Maternal Health Information
          Request 08Dec16
JA-98     Email from Diana Walker to Melissa Goodhead       2017-01-10   FDA000376-377
          re NDA 209963 Clinical Information Request
          06Jan17
JA-100    Clinical Pharmacology Filing Form -               2017-01-18   FDA000383-388
          Application Information
JA-106    Clinical Filing Checklist for NDA BLA or          2017-01-19   FDA000389-398
          Supplement for NDA 209963
JA-116    Pharmacology Toxicology Filing Checklist for      2017-01-20   FDA000410-413
          NDA BLA or Supplement
JA-120    Email from Diana Walker to Melissa Goodhead       2017-01-25   FDA000418-419
          re NDA 209963 Clinical Pharmacology
          Information Request 13Jan17
JA-122    Letter Advising Filing Review Issues Identified   2017-02-06   FDA000441-447
JA-129    Email from Steven Kinsley to Melissa re NDA       2017-02-13   FDA000451-453
          209963 CMC Information Request Feb 13, 2017
JA-132    Email from Steven Kinsley to Melissa re NDA       2017-03-02   FDA000454-457
          209963 CMC Information Request Mar 2, 2017
JA-136    Interdisciplinary Review Team for QT Studies      2017-04-24   FDA000513-546
          Consultation Thorough QT Study Review
JA-169    Controlled Substance Staff Filing Checklist       2017-01-25   FDA000546-548
JA-172    Clinical Pharmacology Review on NDA 209963 2017-08-18          FDA000651-718
          for Goprelto
JA-240    Pharmacology Toxicology NDA Review and            2017-12-07   FDA000938-1154
          Evaluation of NDA 209963
       Case 1:20-cv-00211-TNM Document 52 Filed 06/25/20 Page 2 of 5




JA-457 Clinical Review of Goprelto (Partially red        2017-12-13   FDA001155-1252
       boxed)
JA-555 Combined Cross-Discipline Team Leader             2017-12-14   FDA001275-1296
       Review and Summary Review for Reg. Action
JA-577 Approval Letter and Labeling for Goprelto         2017-12-14   FDA001315-1340
                           II. Documents Relating to Numbrino
JA-604 Letter from Cody Labs re Pre-IND 106499           2009-30-10   FDA001414-1415
       Application
JA-606 Letter to Lanett Pre-IND Meeting Minutes for      2010-26-01   FDA001426-1437
       Dec 15, 2009 Meeting
JA-618 Letter to Kristie Stephens from Diana Walker re 2015-29-01     FDA001438-1449
       Jan 6, 2015 Meeting Minutes
JA-630 Letter from Lannett re Type B Meeting Request     2017-12-01   FDA001450-1453
       for IND 106499
JA-634 Letter from Diana Walker to Lannett Holdings re 2017-13-04     FDA001462-1492
       Apr 18, 2017 Preliminary
JA-665 Letter to Katy Rudnick from Diana Walker re       2017-09-05   FDA001494-1524
       Apr 18, 2017 Pre-NDA
JA-696 Cody Laboratories Extractable Leachable           2017-25-07   FDA001525-1544
       Summary Report for Cocaine Hydrochloride
       Topical Solution
JA-716 Clinical Pharmacology Review on Numbrino          2017-21-09   FDA001851-1907
       IND 106499 Sep 21, 2017
JA-773 Consult Request to QT-IRT Team for NDA            2017-20-10   FDA001908-1910
       209575
JA-776 Clinical Pharmacology Filing Form on NDA          2017-13-11   FDA001911-1938
       209575 for Numbrino
JA-804 Office of Pharmaceutical Quality NDA Filing       2017-13-11   FDA001939-1942
       Review Form Lannett
JA-808 Clinical Pharmacology Filing Form Lannett         2017-20-11   FDA001943-1970
JA-836 Pharmacology/Toxicology Filing Checklist for      2017-28-11   FDA001971-1974
       NDA/BLA of Supplement for NDA 209575
JA-840 Letter from Sharon Hertz to Lannett Holdings      2017-29-11   FDA001976-1983
       Filing Communication Filing Review Issues
       Identified
JA-848 Lannett Response Letter from Katy Rudnick to      2018-19-01   FDA001989-1996
       Office of New Drugs on Renal Hepatic
       Impairment Data
JA-856 Memorandum from CDER DCRP QT                      2018-21-02   FDA001997-2007
       Interdisciplinary Review Team re QT IRT
       Consult to NDA 209575
JA-867 Label and Labeling Review on NDA 209575           2018-19-03   FDA002025-2038
       Numbrino
JA-881 Clinical Study Report LNT-P6-733                  2018-06-20   FDA002149-2173
JA-906 Numbrino Label Prescribing Information            2018-06-20   FDA002174-2193
JA-926 Pharmacology    Toxicology  NDA  Review   and     2018-21-06   FDA002194-2327
       Case 1:20-cv-00211-TNM Document 52 Filed 06/25/20 Page 3 of 5




        Evaluation of NDA 209575 Numbrino
 JA-    Clinical Inspection Summary of NDA 209575        2018-28-06   FDA002374-2378
1060    Numbrino
 JA-    Clinical Review on NDA 209575 Numbrino           2018-19-07   FDA002385-2501
1065
 JA-    2018-07-20 Letter to Katy Rudnick from           2018-20-07   FDA002502-2507
1182    Rigoberto advising non-approval of NDA and
        possible resolutions of non-approval
 JA-    Summary Review for Regulatory Action for         2018-20-07   FDA002508-2536
1188    Numbrino NDA 209575
 JA-    Interdisciplinary Review Team for QT Studies     2019-19-8    FDA002537-2552
1217    Consultation Review on NDA 209575 Numbrino
 JA-    Memorandum Review of Revised Label and           2019-23-08   FDA002553-2560
1233    Labeling on NDA 209575 Numbrino
 JA-    Pharmacology Toxicology NDA Review and           2019-15-11   FDA002581-2643
1241    Evaluation of NDA 209575 Numbrino
 JA-    Quality Assessment of 209575 Review Cycle 2      2019-11-12   FDA002664-2682
1304    Oct 15, 2017
 JA-    Letter to Kristie Stephens from Rigoberto Roca   2020-10-01   FDA002717-2745
1323    advising Approval of Numbrino and Labeling
 JA-    Summary Review for Regulatory Action of NDA      2020-10-01   FDA002746-2759
1352    209575
 JA-    Articles submitted or referenced by Lannett in   2017-09-21 FDASUPP001466-
1366    support of NDA 209575 (Hepatic and Renal                        1587
        Impairment Sections)
 JA-    Introduction to Quality Overall Summary          2017-09-21 FDASUPP011641-
1488                                                                    11642
 JA-    Nonclinical Overview                             2017-09-21 FDASUPP011643-
1490                                                                    11655
 JA-    Quality Overall Summary - Drug Product           2017-09-21 FDASUPP011656-
1503                                                                    11661
                                                                    FDASUPP011684-
                                                                        11689
 JA-    Quality Overall Summary - Drug Substance         2017-09-21 FDASUPP011723-
1515                                                                    11752
 JA-    Summary of Biopharmaceutic Studies and           2017-09-21 FDASUPP011753-
1545    Associated Analytical Methods                                   11777
 JA-    Clinical Pharmacology Summary                    2017-09-21 FDASUPP011807-
1570                                                                    11856
 JA-    Summary of Clinical Safety                       2017-09-21 FDASUPP011857-
1620                                                                    11879
 JA-    Statistical Review and Evaluation                2017-11-15 FDASUPP011886-
1643                                                                    11890
 JA-    Clinical Pharmacology Review                     2018-06-20 FDASUPP011934-
1648                                                                    11961
       Case 1:20-cv-00211-TNM Document 52 Filed 06/25/20 Page 4 of 5




 JA-    Memorandum Labeling Consult Review              2018-06-27 FDASUPP012036-
1676                                                                   12079
 JA-    Email from Shelly Kapoor to Katy Rudnick re:    2019-12-24 FDASUPP012080-
1720    NDA 209575 Label - 12.24.2019                                  12118
 JA-    Email from Shelly Kapoor to Katy Rudnick re:    2017-04-24 FDASUPP012125-
1759    NDA 209575 - Label Information Request 1.9.20                  12147
 JA-    505(b)(2) Assessment                            2020-01-10 FDASUPP012167-
1782                                                                   12175
                                   III. Other Documents
 JA-    Article Cocaine What is the Crack A History of   2011-22-7 FDA002761-2763
1792    the Use of Cocaine as an Anesthetic
 JA-    Classifying Resubmissions of Original NDAs       2015-26-2 FDA002773-2777
1795    BLAs and Efficacy Supplements in Response to
        Complete Response Letters (Resubmission-
        MAPP)
 JA-    Genus First Citizen Petition FDA-2019-P-0538    2019-01-02 FDA002814-2831
1800
 JA-    Ex. 05_1984-08-10_Congressional Record          2019-02-01   FDA002876-2886
1818    23764-774
 JA-    Ex. 05_1984-08-10 Congressional Record          2019-01-02   FDA002887-2894
1829    15846-853
 JA-    Ex. 18_1989-07-10 Fed. Reg. 28872-913           2019-01-02   FDA003053-3095
1837
 JA-    Ex. 19_1992-04-28 Fed. Reg. 17950-979           2019-01-02   FDA003096-3126
1880
 JA-    FDA Letter to Michael J. Freno on FDA-2019-P-   2019-01-07   FDA003140-3156
1911    0538
 JA-    Genus Second Citizen Petition FDA-2019-P-       2019-14-08   FDA003157-3173
1928    3855
 JA-    Ex. 13_2019-05-19_undated_DailyMed Cocaine      2019-14-08   FDA003240-3249
1945    Hydrochloride unapproved labeling (Lannett)
        (FDA-2019-P-3855-0015)
 JA-    Ex. 14_2019-08-05_US SEC Form 10-Q Quarter      2019-14-08   FDA003250-3252
1955    ending March 31, 2019 for Lannett Company                    FDA003311-3312
        Inc. (FDA-2019-P-3855-0016)
 JA-    2019-12-02 Genus Amendment 1 to Second CP       2019-02-12   FDA003552-3571
1960
 JA-    2019-12-04 Genus Amendment 2 to Second CP       2019-04-12   FDA003574-3575
1980
 JA-    Finalized DAAP OPQ Consultation Response on     2020-07-01   FDA003580-3600
1982    CP Concerning Lannett’s NDA for Cocaine
        Hydrochloride Topical Solution
 JA-    Finalized OCP Memorandum Response to            2020-07-01   FDA003601-3616
2003    Request for Consultation on CP Concerning
        Lannett’s NDA for Cocaine Hydrochloride
        Topical Solution
       Case 1:20-cv-00211-TNM Document 52 Filed 06/25/20 Page 5 of 5




 JA-    Memorandum Clarification on Regulatory Issue   2020-07-01   FDA003617-3622
2019    for NDA 209575
 JA-    2020-01-10 FDA Response to Second CP and       2020-10-01   FDA003623-3644
2025    Amendments
